Title: To Thomas Jefferson from George Helmbold, 4 September 1807
From: Helmbold, George
To: Jefferson, Thomas


                        
                            Respected 
                        sir,
                            
                            Philadelphia, September 4, 1807.
                        
                        I enclose you a copy of proposals made by myself, for publishing a paper. Your approbation and patronage will
                            oblige 
                  Your humble servant,
                        
                            Go: Helmbold, Junr.
                            
                        
                    